In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                  No. 07-17-00205-CV
                              ________________________


                          TIMOTHY RAY COVIL, APPELLANT

                                             V.

                             PAMELA L. COVIL, APPELLEE



                           On Appeal from the 223rd District Court
                                     Gray County, Texas
               Trial Court No. 33,157; Honorable Phil N. Vanderpool, Presiding


                                        July 27, 2017

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Proceeding pro se and in forma pauperis, Appellant, Timothy Ray Covil, filed a

notice of appeal from the trial court’s final judgment awarding Appellee, Pamela L. Covil,

contractual alimony pursuant to a separation and property settlement agreement. After

perfecting this appeal but before the appellate record is due to be filed, Mr. Covil filed in

the trial court his request to “drop the pending appeal.” The request, which is signed by
Mr. Covil, was forwarded to this court by the Gray County District Clerk. We deem the

document as being filed in this court and grant Mr. Covil the requested relief. Without

passing on the merits of the case, this appeal is dismissed. TEX. R. APP. P. 42.1(a)(1).

Having dismissed the appeal at Mr. Covil’s request, no motion for rehearing will be

entertained and our mandate will issue forthwith.




                                                Per Curiam




                                            2